Citation Nr: 1034793	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  07-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability, to 
include as secondary to service-connected right knee 
disabilities.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1979 to September 
1990. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March and June 2006 rating decisions of the 
Nashville, Tennessee, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This matter was previously before the Board in June 2009 when it 
was remanded for further development.  After completing the 
requested development to the extent possible, a June 2010 
supplemental statement of the case denied the claim, which was 
then returned to the Board for further appellate consideration.  
The Board finds that there has been substantial compliance with 
its June 2009 remand.  Therefore, the Board will proceed to 
adjudicate the appeal.

A Travel Board hearing was held before the undersigned Veterans 
Law Judge in March 2009.  A transcript of that hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  A left knee disability was not present in service or 
manifested for several years thereafter, and is not etiologically 
related to service or the service-connected right knee 
disabilities.  


CONCLUSION OF LAW

A left knee disability was not incurred or aggravated during 
active service, nor is it proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in January 2006, prior to 
the date of the issuance of the appealed March and June 2006 
rating decisions. 

The Board further notes that, in May 2006, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, she was afforded VA examinations in May 
2005 and November 2009 that were fully adequate for the purposes 
of determining the nature and etiology of the claimed left knee 
disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability or death benefits.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed.Cir.2007)  In fact, competent medical evidence is not 
necessarily required when the determinative issue involves either 
medical etiology or a medical diagnosis.  Id. at 1376-77; see 
also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
Additionally, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the Veteran shall be compensated for 
the degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  38 C.F.R. § 3.310.

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 2006.  
See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  
The new regulation appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a baseline 
level of disability for the non-service-connected condition prior 
to the aggravation.  Because the new law appears more restrictive 
than the old, and because the Veteran's appeal was already 
pending when the new provisions were promulgated, the Board will 
consider this appeal under the law in effect prior to October 10, 
2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (new regulations cannot be applied to pending claims if 
they have impermissibly retroactive effects).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Background

The Board has reviewed all the evidence in the veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection is in effect for arthritis of the right knee, 
evaluated as 20 percent disabling, and instability of the right 
knee, evaluated as 10 percent disabling.

The Veteran contends that her left knee disability is related to 
her active service, and also has been aggravated by her service 
connected right knee disability.  

The Veteran testified that she injured her left knee when she had 
a fall in service.  She reported injuring both knees but stated 
that treatment was focused on her right knee, as it was injured 
to a greater degree.  She stated that initially she experienced 
some aches and pains in the left knee, but that over the years it 
has worsened.  

Service treatment records indicate that the Veteran sought 
treatment for left knee complaints on several occasions.  The 
Veteran's entrance examination shows no report of left knee 
problems and the lower extremities were evaluated as normal.  

The Veteran was first treated in service for complaints of left 
knee pain in October 1979.  She reported that there was no 
history of trauma to the left knee and that the pain had been 
present for two days.  Upon examination, the examiner stated that 
she had full range of motion of the left knee and there was no 
crepitates or effusion.  She also had increased medial joint line 
tenderness.  An X-ray taken of the left knee was evaluated as 
normal.  It was noted the following month that she had a 
resolving left knee strain.  In October 1980, the Veteran 
complained of both knees giving out.  At that time she reported 
that she had water drawn off both knees just before joining the 
service and at Christmas 1979.  No diagnosis was provided. Later 
in October 1980, the Veteran again complained of pain in the 
knees which she reported had been present for three weeks.  She 
said that sometimes her knees give out and that she had fluid on 
her knees drawn out about three times when she was at home.  The 
examiner stated that movement was normal and that it was possible 
that the Veteran had fluid on the knee again.  No diagnosis was 
provided.  In June 1985, the Veteran was seen for left knee pain 
that she reported having experienced for the previous two weeks.  
The assessment was knee pain, suspect chondromalacia patellae.  
When examined prior to separation in April 1990, the Veteran 
reported a history of "trick" or locked knee, but upon 
examination the lower extremities were evaluated as normal.

The first indication of a left knee problem following service was 
in July of 1999, when the Veteran was treated by a private 
physician for a left knee problem.  She reported that she fell at 
work and landed on her left knee and right shoulder.  X-rays of 
the left knee were negative and the impression was blunt trauma 
with contusion to the left knee.  During a May 2005 VA joints 
examination, the Veteran reported that the pain in her left knee 
started three months after surgery on the right knee in 2003.  
She denied any specific injury to her left knee, although she did 
report having fallen on her right knee while in the military in 
1990.  The diagnosis was arthritis of the left knee and the 
impression after X-rays was mild tricompartmental degenerative 
change in the left knee.  The examiner did not opine as to the 
relationship between the Veteran's current left knee disability 
and active service or her service-connected right knee 
disability.  In December 2005, the Veteran reported to a private 
physician that she fell on her knees in the Army and has had 
aching pain in both knees since then.  In July 2006, she related 
to another private physician that she has had long standing 
bilateral knee pain after falling out of a duce in the military.  
During an April 2007 VA joints examination, the Veteran reported 
that around 1983 or 1984, she was unsure about the time, she fell 
off a truck and landed on both knees.

The Veteran was afforded another VA joints examination in 
September 2008, but the left knee was not examined.  The Board 
remanded the case in June 2009 in order for the Veteran to 
undergo an examination to obtain an opinion on the etiology and 
nature of the Veteran's left knee problems.

The Veteran was afforded an additional VA examination in November 
2009.  The Veteran reported symptoms of giving way, instability, 
pain, stiffness, weakness, and decreased speed of motion.  She 
also reported episodes of sublaxtion or dislocation one to three 
times monthly, episodes of locking daily or more often, constant 
effusions, and tenderness.  There was objective evidence of pain 
with active motion.  Range of motion testing revealed, flexion 15 
to 90 degrees and extension limited by 15 degrees.  Review of x-
ray files showed mild osteoarthritis in the lateral compartment 
of the left knee, moderately severe osteoarthritis in the lateral 
patellofemoral compartment, and equivocal chondrocalcinosis.  The 
overall diagnosis was for left knee osteoarthritis with no 
objective instability.  

The examiner opined that there was no evidence that the Veteran's 
left knee disability preexisted service, as the entrance 
examination and questionnaire were negative for knee problems.  
Furthermore, the examiner stated that the left knee disability 
was less likely than not related to the Veteran's military 
service, but her left knee symptoms of pain were at least as 
likely as not aggravated by her service-connected right knee 
disability.  However, the examiner stated that the pain in the 
Veteran's knee and not her osteoarthritis progression was 
aggravated by her service-connected right knee disability.  The 
examiner stated that favoring her left knee will increase the 
stress and forces seen by that knee and worsen the symptoms, but 
there is no evidence that it will cause osteoarthritic changes.  
Finally, he stated that her obesity and deconditioning potentiate 
her symptoms.  

In December 2009, the Veteran underwent a left knee scope and 
medial menisectomy.  Additional treatment records show therapy 
for the left knee through May 2010.

Analysis

The Board finds that the criteria for entitlement to service 
connection for a left knee disability on a direct basis and 
secondary to the service connected right knee disability are not 
met.  In this regard, the Board notes that while the service 
treatment records do reflect complaints, findings and treatment 
with respect to the left knee, the April 1990 separation 
examination noted normal lower extremities.  

Following service, the Veteran did not seek treatment on her left 
knee until July 1999, nine years following her separation from 
service.  The passage of many years between discharge from active 
service and the medical documentation of a claim disability is 
evidence against a claim of service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

The Board notes that while the Veteran is competent to provide 
information on what she has experienced, her assertions are not 
supported by any other evidence.  As was noted above, while 
service treatment records do note complaints of left knee 
problems, the separation examination shows a normal knee.  
Additionally, the Veteran has not provided a continuous record 
for symptoms associated with a left knee disability.  Both 
private and VA treatment records show that the Veteran has 
reported that her left knee issues began both before service, 
during service, and after service.  Accordingly, the Board 
specifically finds the Veteran's assertions that her left knee 
disability is related to service to be not credible.  

The only medical opinion of record opined that the Veteran's 
current left knee disability is not related to the in-service 
complaints.  The VA examiner in November 2009 opined that due to 
the fact that upon separation the Veteran's knees were evaluated 
as normal, there was no evidence that the Veteran's current knee 
disability was related to any in-service treatment or complaints. 

Therefore as the weight of the evidence is against the claim, the 
Board finds that service connection for a left knee disability on 
a direct basis is not in order.  

With regard to the claim of service connection on a secondary 
basis, the Board finds that the criteria for entitlement to 
service connection as secondary to the service-connected right 
knee disability are not met.

The Board notes that while the examiner opined in the November 
2009 VA examination that the Veteran's left knee pain was 
aggravated by her service-connected right knee disability, he 
stated that the progression of her osteoarthritis was not 
aggravated by her right knee.  

The Board acknowledges the Veteran's assertions that her left 
knee is due to her right knee disability.  Certainly, the Veteran 
is competent to attest to the nature and duration of her left 
knee pain.  However, diagnosing and relating the current left 
knee disability etiologically to the right knee disability 
requires opinion evidence from experts with medical training, and 
is not subject to lay diagnosis.  

VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue. 38 U.S.C.A. § 5107(b).  That doctrine, 
however, is not applicable in this case because there is no 
evidence of a chronic in service disability, there is no 
competent evidence of a nexus between the current disability and 
service or a service connected disability, and the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In sum, the Board must conclude that the preponderance of the 
evidence is against the claim.


ORDER

Entitlement to service connection for a left knee disability, to 
include as secondary to service-connected right knee 
disabilities, is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


